Exhibit 10.1

 

EXECUTION VERSION

 

AMENDMENT NO. 1 TO AMENDED AND RESTATED MASTER REPURCHASE AND SECURITIES
CONTRACT

 

AMENDMENT NO. 1 TO AMENDED AND RESTATED MASTER REPURCHASE AND SECURITIES
CONTRACT, dated as of May 29, 2014 (this “Amendment”), by and between ACRC
LENDER W LLC and ACRC LENDER W TRS LLC, each a Delaware limited liability
company (collectively, “Seller”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, a
national banking association (“Buyer”).  Capitalized terms used but not
otherwise defined herein shall have the meanings given to them in the Repurchase
Agreement (as defined below).

 

RECITALS

 

WHEREAS, Seller and Buyer are parties to that certain Amended and Restated
Master Repurchase and Securities Contract, dated as of December 20, 2013 (as
amended hereby and as further amended, restated, supplemented or otherwise
modified and in effect from time to time, the “Repurchase Agreement”); and

 

WHEREAS, Sellers and Buyer have agreed to amend certain provisions of the
Repurchase Agreement in the manner set forth herein, and Sellers have further
agreed to make the acknowledgments set forth herein.

 

Therefore, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Sellers and Buyer hereby agree as follows:

 

SECTION 1.                                     Amendments to Repurchase
Agreement.

 

(a)                                 Section 8.04 of the Repurchase Agreement is
hereby amended by deleting in its entirety the following language, beginning in
the penultimate line thereof: “Financial Covenants. Neither Seller shall permit
the ratio of its EBITDA to its Interest Expense to be less than 1.50 to 1.00 at
any time.”

 

(b)                                 The following, new Section 8.05 is hereby
added to the Repurchase Agreement, in correct numerical order:

 

Section 8.05                             Financial Covenants.  Neither Seller
shall permit the ratio of its EBITDA to its Interest Expense to be less than
1.50 to 1.00 at any time.”

 

(c)                                  Section 8.07(a) of the Repurchase Agreement
is hereby amended and restated in its entirety to read as follows:

 

(a)                                 within sixty (60) days after the end of each
of the first three (3) fiscal quarters of each fiscal year of Guarantor, (i) the
unaudited consolidated balance sheets of Guarantor and its Subsidiaries as at
the end of each such period, (ii) the related unaudited consolidated statements
of income, retained earnings and

 

--------------------------------------------------------------------------------


 

cash flows for such period and the portion of the fiscal year through the end of
such period, setting forth in each case in comparative form the figures for the
previous year, and (iii) a Compliance Certificate;

 

SECTION 2.                                     Conditions Precedent.  This
Amendment and its provisions shall become effective on the first date on which
this Amendment is executed and delivered by a duly authorized officer of each of
Seller and of Buyer (the “Amendment Effective Date”).

 

SECTION 3.                                     Representations, Warranties and
Covenants.  Each Seller hereby represents and warrants to Buyer, as of the date
hereof and as of the Amendment Effective Date, that (i) each Seller is in full
compliance with all of the terms and provisions set forth in each Repurchase
Document to which it is a party on its part to be observed or performed, and
(ii) no Default or Event of Default has occurred or is continuing.  Each Seller
hereby confirms and reaffirms its representations, warranties and covenants
contained in each Repurchase Document to which it is a party.

 

SECTION 4.                                     Acknowledgements.  Each Seller
hereby acknowledges that Buyer is in compliance with its undertakings and
obligations under the Repurchase Agreement and the other Repurchase Documents.

 

SECTION 5.                                     Limited Effect.  Except as
expressly amended and modified by this Amendment, the Repurchase Agreement and
each of the other Repurchase Documents shall continue to be, and shall remain,
in full force and effect in accordance with their respective terms; provided,
however, that upon the Amendment Effective Date, (x) each reference therein and
herein to the “Repurchase Documents” shall be deemed to include, in any event,
this Amendment, (y) each reference to the “Repurchase Agreement” and the
“Amended and Restated Repurchase Agreement”, as applicable, in any of the
Repurchase Documents, shall be deemed to be a reference to the Repurchase
Agreement, as amended hereby, and (z) each reference in the Repurchase Agreement
to “this Agreement”, this “Repurchase Agreement”, this “Amended and Restated
Repurchase Agreement”, “hereof”, “herein” or words of similar effect in
referring to the Repurchase Agreement, shall be deemed to be references to the
Repurchase Agreement, as amended by this Amendment.

 

SECTION 6.                                     Counterparts.  This Amendment may
be executed by each of the parties hereto on any number of separate
counterparts, each of which shall be an original and all of which taken together
shall constitute one and the same instrument.  Delivery of an executed
counterpart of a signature page to this Amendment in Portable Document Format
(PDF) or by facsimile transmission shall be effective as delivery of a manually
executed original counterpart thereof.

 

SECTION 7.                                     Expenses.  Each Seller agrees to
pay and reimburse Buyer for all out-of-pocket costs and expenses incurred by
Buyer in connection with the preparation, execution and delivery of this
Amendment, including, without limitation, the fees and disbursements of
Cadwalader, Wickersham & Taft LLP, counsel to Buyer.

 

2

--------------------------------------------------------------------------------


 

SECTION 8.                                     GOVERNING LAW.

 

THIS AMENDMENT AND ANY CLAIM, CONTROVERSY OR DISPUTE ARISING UNDER OR RELATED TO
OR IN CONNECTION WITH THIS AMENDMENT, THE RELATIONSHIP OF THE PARTIES, AND/OR
THE INTERPRETATION AND ENFORCEMENT OF THE RIGHTS AND DUTIES OF THE PARTIES WILL
BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO ANY CONFLICTS
OF LAW PRINCIPLES OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS
LAW.

 

[SIGNATURES FOLLOW]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first above written.

 

 

 

SELLERS:

 

 

 

 

 

ACRC LENDER W LLC, a Delaware limited liability company

 

 

 

 

 

 

 

By:

/s/ Thomas A. Jaekel

 

 

Name: Thomas A. Jaekel

 

 

Title: Vice President

 

 

 

 

 

 

 

ACRC LENDER W TRS LLC, a Delaware limited liability company

 

 

 

 

 

 

 

By:

/s/ Thomas A. Jaekel

 

 

Name: Thomas A. Jaekel

 

 

Title: Vice President

 

 

 

 

 

 

 

BUYER:

 

 

 

 

 

WELLS FARGO BANK, N.A., a national banking association

 

 

 

 

 

 

 

By:

/s/ John Nelson

 

 

Name: John Nelson

 

 

Title: Managing Director

 

--------------------------------------------------------------------------------